t c memo united_states tax_court robert b kemp jr petitioner v commissioner of internal revenue respondent docket nos filed date john p konvalinka for petitioner monica d armstrong for respondent memorandum opinion foley judge this matter is before the court on petitioner’s motion to recover reasonable_litigation_costs pursuant to sec_7430 and rule this court ruled in unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure favor of petitioner in kemp v commissioner tcmemo_2004_153 and we incorporate herein the facts set forth in that opinion background in petitioner began operating a sole_proprietorship that managed an investment portfolio including employee_benefits from through petitioner was employed by first tennessee investment management first tennessee from through petitioner deposited a portion of his earnings from his sole_proprietorship into certificates of deposit municipal_bonds and a cash management fund petitioner also deposited checks that were allegedly owned by first tennessee into the bank account of his sole_proprietorship beginning in petitioner was investigated by the fbi and terminated by first tennessee for violations of bank and corporate policies in june of respondent sent a letter to petitioner stating that his federal_income_tax return was selected for examination after meeting with respondent petitioner filed amended returns that reported on his schedule c profit or loss from business increased taxable_income of dollar_figure dollar_figure and dollar_figure for and respectively in february of petitioner filed an amended_return for that reported an increase in schedule c taxable_income of dollar_figure in respondent suspended all civil_action against petitioner because he was being investigated by a grand jury for violation of sec_7206 in april of petitioner was indicted by a grand jury for bank fraud mail fraud money laundering and felony tax violations one day prior to the indictment petitioner filed an amended_return for that reported an increase in schedule c taxable_income of dollar_figure petitioner was found guilty of filing false income_tax returns for and petitioner’s conviction was upheld on appeal by the court_of_appeals for the sixth circuit by notices dated date and date respondent sent petitioner two notices of deficiency in which he determined fraud penalties pursuant to sec_6663 of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure relating to and respectively petitioner paid the civil_fraud penalties relating to and but petitioned this court for a redetermination relating to and at trial respondent failed to present any witnesses or introduce sufficient evidence to establish that any portion of the underreported income was attributable to fraud accordingly we held that respondent failed to establish that petitioner intended to evade tax on date petitioner filed a motion to recover reasonable_litigation_costs on date respondent filed an objection to motion for litigation costs on date petitioner filed petitioner’s response to respondent’s objection to motion for litigation costs discussion the prevailing_party in a tax_court proceeding may recover litigation costs sec_7430 rule petitioner bears the burden of proving that he substantially prevailed and meets each requirement of sec_7430 rule e petitioner however will not be treated as the prevailing_party if respondent establishes that respondent’s position was substantially justified ie had a reasonable basis in law and fact sec_7430 see 487_us_552 respondent’s position both before and after the filing of a petition is relevant in determining whether respondent was substantially justified comer family equity pure trust v commissioner 958_f2d_136 6th cir affg tcmemo_1990_316 the fact that respondent loses an issue is not determinative of the reasonableness of respondent’s position 86_tc_962 prior to and after the petition was filed respondent based his position on the following petitioner was convicted pursuant to sec_7206 of filing false income_tax returns petitioner substantially underreported his income for consecutive tax years petitioner paid civil_fraud penalties for of the tax years and petitioner did not set up formal reserve accounts see 732_f2d_1459 6th cir stating badges_of_fraud include failure to report income over an extended period of time affg tcmemo_1982_603 84_tc_636 stating taxpayer’s conviction pursuant to sec_7206 is a factor to be considered in determining fraud although respondent had a reasonable basis for his position he simply did not establish that petitioner had the requisite intent to evade tax thus notwithstanding the shortcomings of respondent’s case at trial respondent’s position was substantially justified accordingly petitioner is not entitled to an award of litigation costs pursuant to sec_7430 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued denying petitioner’s motion and decisions will be entered for petitioner
